Title: To James Madison from DeWitt Clinton, 9 September 1806
From: Clinton, DeWitt
To: Madison, James



Sir
NewYork 9 Septr. 1806

The principal Secretary of the Tunisian Minister is now in this City & will depart this day for Boston with the definitive refusal of his refractory Countrymen.  At his request I have given him a certificate of this fact & of their ministers’ Offer to pay their expences & to bury in oblivion all past differences.  The Secretary assures me that this will be satisfactory to his principal & that he will depart without them & without giving the government any further trouble on this subject.
Agreeably to the request conveyed in your letter of the 15th. August I have paid the enclosed bill & have told the landlord that the Govt. would not be responsible for any further expence.  I presume however that the best course to pursue will be to send them out of the Country as soon as possible, which is their earnest desire.  I consider the bill as high but the claimant is poor & blind & having no doubt, but that the articles were really supplied, I thought it best to discharge it at once.  I shall draw upon you for it.
